      Case 1:20-cv-01083-NONE-SAB Document 32 Filed 02/18/21 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   DARREN SHANKS,                                   )   Case No.: 1:20-cv-01083-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER DENYING PLAINTIFF’S SECOND
13           v.                                           MOTION FOR APPOINTMENT OF COUNSEL,
                                                      )   WITHOUT PREJUDICE
14                                                    )
     E. MENDEZ, et al.,
                                                      )   (ECF No. 31)
15                                                    )
                    Defendants.                       )
16                                                    )
                                                      )
17                                                    )
18           Plaintiff Darren Shanks is proceeding pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20           Currently before the Court is Plaintiff’s second motion for appointment of counsel, filed
21   February 17, 2021.
22           Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.
23   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require any attorney to represent
24   plaintiff pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern
25   District of Iowa, 490 U.S. 296, 298 (1989). However, in certain exceptional circumstances the court
26   may request the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at
27   1525.
28

                                                          1
       Case 1:20-cv-01083-NONE-SAB Document 32 Filed 02/18/21 Page 2 of 2



1             Without a reasonable method of securing and compensating counsel, the court will seek

2    volunteer counsel only in the most serious and exceptional cases. In determining whether

3    “exceptional circumstances exist, the district court must evaluate both the likelihood of success on the

4    merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the complexity of the

5    legal issues involved.” Id. (internal quotation marks and citations omitted).

6             The test for exceptional circumstances requires the Court to evaluate the Plaintiff’s likelihood

7    of success on the merits and the ability of the Plaintiff to articulate his claims pro se in light of the

8    complexity of the legal issues involved. See Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir.

9    1986); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). Circumstances common to most

10   prisoners, such as lack of legal education and limited law library access, do not establish exceptional

11   circumstances that would warrant a request for voluntary assistance of counsel. In the present case, on

12   September 9, 2020, the Court screened Plaintiff’s complaint, found he stated a cognizable retaliation

13   claim, and Defendants have filed an answer to the complaint. Thus, the Court finds that Plaintiff is

14   capable of litigating this action even if it is with the assistance of another inmate. While the Court

15   recognizes that Plaintiff is at a disadvantage due to his pro se status and his incarceration, the test is

16   not whether Plaintiff would benefit from the appointment of counsel. See Wilborn v. Escalderon, 789

17   F.2d at 1331 (“Most actions require development of further facts during litigation and a pro se litigant

18   will seldom be in a position to investigate easily the facts necessary to support the case.”) The test is

19   whether exception circumstances exist and here, they do not. Accordingly, Plaintiff’s second motion

20   for appointment of counsel is be DENIED, without prejudice.

21
22   IT IS SO ORDERED.

23   Dated:     February 18, 2021
24                                                        UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                           2
